  Case 1:21-cr-00263-VM Document 30 Filed 09/10/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X                               9/10/2021
UNITED STATES OF AMERICA,        :
                                 :
                                 :               21 CR 263 (VM)
          -against-              :                  ORDER
                                 :
MANUEL SUQUILANDA,               :
                                 :
                   Defendant.    :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

        The status conference currently scheduled for September
10, 2021 is hereby rescheduled to Friday September 17, 2021
at 11:00 a.m.
        The Court has been informed by defense counsel that the
defendant consents to the exclusion of time under the Speedy
Trial Act until September 17, 2021.
        It is hereby ordered that time until September 17, 2021
shall    be   excluded   from   speedy   trial   calculations.      This
exclusion is designed to guarantee effectiveness of counsel
and prevent any possible miscarriage of justice. The value of
this exclusion outweighs the best interests of the Defendant
and the public to a speedy trial. This order of exclusion of
time is made pursuant to 18 U.S.C. §§ 3161(h)(7)(B)(i) & (iv).


SO ORDERED:

Dated:        New York, New York
              10 September 2021
